           Case 1:20-vv-00237-UNJ Document 29 Filed 02/05/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0237V
                                        (not to be published)


    ARI KLINE,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: December 16, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Leigh Rosser, Muller Brazil, LLP, Dresher, PA, for Petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On March 3, 2020, Ari Kline filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury after receiving an influenza
vaccine on October 10, 2018. (Petition at 1). On September 24, 2020, a decision was
issued dismissing the petition for insufficient proof. (ECF No. 19).




1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:20-vv-00237-UNJ Document 29 Filed 02/05/21 Page 2 of 4




         Petitioner has now filed a motion for attorney’s fees and costs, dated November 6,
2020 (ECF No. 24), requesting a total award of $9,072.44 (representing $8,467.40 in fees
and $605.04 in costs). In accordance with General Order No. 9, counsel for Petitioner
represents that Petitioner incurred no out-of-pocket expenses. (Id. at 2). Respondent
reacted to the motion on November 17, 2020, indicating that he is satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case, and
deferring determination of the amount to be awarded to my discretion. Petitioner did not
file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S., at 434.

                                            2
             Case 1:20-vv-00237-UNJ Document 29 Filed 02/05/21 Page 3 of 4




        Under the Vaccine Act, the special master may award reasonable attorneys' fees
and costs for a petition that does not result in an award of compensation but was filed in
good faith and supported by a reasonable basis. § 300aa–15(e)(1). Here, although the
petition was eventually dismissed, I do not doubt that the claim was brought in a good
faith belief that the vaccination caused Petitioner’s injury, and I find that the claim had a
reasonable basis to proceed for as long as it did. Accordingly, Petitioner is entitled to a
final award of reasonable attorneys’ fees and costs.

                                           ATTORNEY FEES

       Petitioner requests the rate of $225 per hour for attorney Leigh Rosser. (ECF No.
24 at 1). This includes time billed in both 2019 and 2020. Ms. Rosser has been a licensed
attorney since 2019, placing her in the range of attorneys with less than four years’
experience. Although the requested rate is within the appropriate experience range, it is
on the highest end of the experience range. Due to Ms. Rosser’s overall limited
experience as a licensed attorney, I find a slight reduction to her hourly rate to be
appropriate. But I will otherwise award all time billed to the matter.

      Therefore, I award the rate of $185 per hour for 2019 and the rate of $200 per hour
for Ms. Rosser in 2020. This reduces the requested attorney’s fees in the amount of
$502.50. 3

                                          ATTORNEY COSTS

      Petitioner requests $605.04 in overall costs. (ECF No. 24 at 2). This amount is
comprised of obtaining medical records, shipping costs and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable and shall award it in
full.

                                              CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $8,569.94 (representing $7,964.90 in fees and $605.04 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In




3
    This amount is calculated as follows ($224 - $185 = $40 x .10 hrs = $4.00) + ($225 - $200 = $25).

                                                      3
          Case 1:20-vv-00237-UNJ Document 29 Filed 02/05/21 Page 4 of 4




the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 4




IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  4
